Name: Commission Implementing Regulation (EU) No 1117/2014 of 22 October 2014 on advances of direct payments to be paid from 16 October 2014 in Latvia and Lithuania
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade policy;  Europe;  accounting;  international trade;  trade
 Date Published: nan

 22.10.2014 EN Official Journal of the European Union L 303/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1117/2014 of 22 October 2014 on advances of direct payments to be paid from 16 October 2014 in Latvia and Lithuania THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 29(4)(a) thereof, Whereas: (1) Article 29(2) of Regulation (EC) No 73/2009 provides that payments under support schemes listed in Annex 1 to that Regulation are to be made within the period from 1 December to 30 June of the following year. However, Article 29(4)(a) of that Regulation permits the Commission to provide for advances. (2) Article 29(5) of Regulation (EC) No 73/2009 provides that Member States may, from 16 October 2014, pay advances of up to 50 % of the direct payments under the support schemes listed in Annex 1 to that Regulation in respect of applications made in 2014. (3) The decision of Russia to impose a ban on imports of agricultural products from the Union has caused severe financial problems in the agricultural sectors of several Member States, of which Latvia and Lithuania requested to be authorised to provide for advances exceeding the 50 % referred to in Article 29(5) of Regulation (EC) No 73/2009. (4) In order to help to alleviate these difficulties by making it possible for farmers to absorb losses following the embargo until a stabilization of markets is obtained it is appropriate to allow for farmers in Latvia and Lithuania to receive advance payments of up to 70 % of the support schemes listed in Annex I to Regulation (EC) No 73/2009. (5) According to Article 26(4) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (2), the Commission may adapt the adjustment rate for direct payments until 1 December on the basis of new information in its possession. As a consequence, the adjustment rate of financial discipline referred to in Article 26 of Regulation (EU) No 1306/2013 and Article 8 of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3) eventually applied may not be known by 16 October 2014. Therefore the maximum advances that can be paid should be set as a percentage of the direct payments before the adjustment referred to in Article 26 of Regulation (EU) No 1306/2013. The balance payment as from 1 December 2014 should take into account the adjustment rate of financial discipline applicable at that time. (6) In order to enable payment of the advances as of 16 October 2014, this Regulation should enter into force on the day of its publication. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Latvia and Lithuania may pay, from 16 October 2014, advances to farmers of up to 70 % of the direct payments listed in Annex I to Regulation (EC) No 73/2009 in respect of applications made in 2014 without taking into account the reductions due to financial discipline provided for in Article 26 of Regulation (EU) No 1306/2013 and Article 8 of Regulation (EU) No 1307/2013, provided that the verification of the eligibility conditions pursuant to Article 20 of Regulation (EC) No 73/2009 has been finalised. The balance payment to be granted to beneficiaries as from 1 December 2014 shall take into account the adjustment rate of financial discipline applicable at that time for the total amount of direct payments in respect of calendar year 2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 458/2008 (OJ L 347, 20.12.2013, p. 549). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608).